On Application for Rehearing.
LAND, J.
The application of the plaintiff for a rehearing is refused.
Mrs. Fannie L. Barnett has filed an application for an amendment of our decree herein by allowing interest and attorney’s fees on her mortgage note, as we have done on the note held by E. L. Schlieder. We think that the applicant is entitled to this correction.
It is therefore ordered that our decree herein be amended by ordering that Mrs. Fannie L. Barnett do have and recover of the plaintiff, Mrs. Elizabeth McCowen, the sum of $1,500, with 7 per cent, per annum interest thereon from June 12, 1912, until paid, and with 5 per cent, attorney’s fees on the aggregate amount sued for, subject to a credit of the sum deposited by the plaintiff, with interest thereon, as of date of the delivery of the same to the said Mrs. Fannie L. Barnett, and with recognition and enforcement of her first mortgage for any balance due on the note held by her, as per act passed before James J. Woulfe, notary public, of date June 1, 1911and it is further ordered that our decree herein, as thus amended, be made the final judgment of this court.